Title: Thomas Jefferson to Charles Clay, 16 August 1811
From: Jefferson, Thomas
To: Clay, Charles


          
                  Dear Sir 
                  P.F. Aug. 16. 11.
          
		  
		  
		  
		  I thank you for the contents of your basket and was just about writing to you when your boy came. 
		  
		  I find I shall not have strength enough to ride as far as your house: but I should be very glad if you could meet me at the Double branches in the road, the day after tomorrow (Sunday) and that you may not have to wait, I will be sure to be there before 11. aclock. I have had some measures made which, in event, puzzle me not a little. you will excuse this trouble which has been encouraged by your own kindness. 
		   
		  I will propose to mr Steptoe to meet you here at dinner. I salute you with friendship & respect
          
            Th:
            Jefferson
        